769 N.W.2d 231 (2009)
GREEN TREE SERVICING, LLC, Plaintiff/Counter-Defendant-Appellant,
v.
Sheldon M. FUTERNICK, d/b/a Holiday West Mobile Home Park, d/b/a Holiday Woods Mobile Home Park, d/b/a Holiday South Mobile Home Park, d/b/a Highland Hills Mobile Homes Park and Holiday Estates Mobile Home Park, Defendants/Counter-Plaintiffs-Appellees.
Docket Nos. 138449, 138450. COA Nos. 274936, 279215.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the February 3, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.